


Exhibit 10.5


[westelllogooneline.jpg]




May 22, 2013




Mr. Benjamin S. Stump




Dear Ben,


I am pleased to offer you the position of Senior VP and Chief Technical Officer
for
Westell Technologies, Inc. (the “Company”) reporting to me.


This position is based in New Jersey, but will still require some travel to
customer sites
and Westell design centers as we have discussed previously.


Your start date in this role would be immediate upon acceptance of these terms.
Your
base salary for this position will be $235,000 per year ($9,038.46 per pay
period). You
will also be eligible for an incentive bonus annual target of $117,500, in
accordance with
the terms and conditions of the FY2014 Westell Technologies, Inc. and
Subsidiaries
Performance Bonus Plan, Consolidated Company Plan (“Bonus Plan”). Your
participation in that plan will be based on the entire fiscal year (no
proration), replacing
the bonus terms of your previous interim position letter of March 11, 2013 and
the bonus
plan document sent to you dated May 3, 2013.


In addition to the compensation noted above, and upon final approval by the
Board of
Directors, you will be awarded: 1) a grant of Restricted Stock Units for the
equivalent of
100,000 shares of Company stock; and 2) you will be eligible to participate in
the long-
term, performance-based equity program currently being developed by the
Compensation
Committee for Company Officers. The Restricted Stock Units will be governed by
the
Westell Technologies, Inc. 2004 Stock Incentive Plan, and will vest at 25% each
year
upon the anniversary of their grant. A condition of vesting of each award is
that you
remain employed at the Company on the applicable vesting date.


You will remain on the current Kentrox benefit programs until December 31, 2013
like
the other Kentrox employees.


This offer substitutes for and replaces the terms of Letter Agreement dated
March 11,
2013 between you and Westell, Inc. Upon acceptance of this offer, the Letter
Agreement
dated March 11, 2013, and all prior agreements between you and Kentrox or
between you
and the Company and its subsidiaries, will be terminated and have no continuing
force or
effect.




--------------------------------------------------------------------------------






The appointment as an Executive Officer and the above arrangements are subject
to final
approval of the Company Board of Directors and its Compensation Committee, which
we
anticipate receiving at the next meeting, scheduled for June 17, 2013.




Sincerely,                        


/s/ Richard S. Gilbert


Richard S. Gilbert    
President and Chief Executive Officer    








Accepted:


/s/ Benjamin S. Stump            5/22/2013
_________________________    _______________
(signed)                (date)




